       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 1 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1                        UNITED STATES DISTRICT COURT
                                      for the
   2                           DISTRICT OF CONNECTICUT

   3
          SUSAN BYRNE,                                    )
   4                                                      )
                                     Plaintiff,           )CIVIL CASE NO.:
   5                                                          )3:17-cv-01104-VLB
          v,
   6
          YALE UNIVERSITY,                                       )
   7
                                     Defendant,
   8                                                            )

   9

 10

 11            VIDEOTAPED DEPOSITION OF RALPH HOWARD BLOCH

 12                                   (Confidential)

 13       DATE:                   February 28, 2019

 14      TIME:                    10:13 a.m.

 15       HELD AT:                Yale University Office
                                  of General Counsel
 16                               2 Whitney Avenue
                                  6th Floor
 17                               New Haven, Connecticut

 18            By:                Sarah J. Miner, RPR, LSR #238
                                  Huseby Global Litigation
 19                               249 Pearl Street
                                  Hartford, Connecticut
 20

 21

 22

 23

 24

 25



www.huseby.com                     Huseby, Inc. Regional Centers                   800-333-2082
           Charlotte - Atlanta - Washington, DC - New York - Houston - San Francisco
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 2 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1            A. No.

   2            Q. So you said that you served on the

   3     Appointments and Tenure Committee for the Humanities?

   4            A. (Witness nods head, yes.)                 Uh-huh.

   5            Q. So we just want to make sure we got --

   6                 MS. CHAVEY:        Did you get the answer?

   7                 THE COURT REPORTER:            I got the nod yes.

   8     BY MS. CHAVEY:

   9            Q. Okay.       Was your answer yes?

 10             A. To what?

 11             Q. You said that you were a member of the

 12      Appointments and Tenure --

 13             A. Oh, yes.         Yes.

 14             Q. -- Committee for the Humanities?

 15             A. Yes.

 16             Q. And can you just briefly describe what the

 17      function of that committee is?

 18             A. Well, that committee, which consists of a

 19      number of people, usually I think seven or eight, from

 20      different departments, receives the materials of a

 21      candidate for promotion.               I should say that the

 22      function has changed slightly now.                    But at the time,

 23      receives all the materials of a person who comes up

 24      for tenure or for initial tenured employment.

 25                  Since there are two ways to go to tenure,


www.huseby.com                   Huseby, Inc. Regional Centers                  800-333-2082
          Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 10
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 3 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidentia                   Ralph Howard Bloch on 02/28/2019

   1     either from within the university or as an outside

   2     appointment.         Receives all the materials, all the

   3     reading material, and as well receives the

   4     departmental vote, and is supposed to be there as a

   5     kind of gatekeeper for the university in matters of

   6     tenure above the departmental level.

   7                   And in that committee, everybody reads a

   8     portion of the candidate's scholarship.                        And one

   9     person reads everything and makes a report.                          And then

 10      there is an elaborate discussion, a thorough

 11      discussion among the committee members and with the

 12      department chair.

 13                    And on the basis of those informations, then

 14      a vote is taken and it is forwarded at that point to

 15      the whole faculty, which in the ceremonious way votes,

 16      and finally the corporation ratifies.

 17             Q. And what happens if the vote in the Tenure

 18      and Appointments Committee for the Humanities is

 19      unfavorable to the candidate, does the case advance?

 20             A. No.

 21             Q. And at the time you were serving on the

 22      Tenure and Appointments Committee for the Humanities,

 23      did that committee receive tenured cases that had not

 24      received positive votes in their departments?

 25             A. No, I can't remember such a case, although it


www.huseby.cotn                  Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 11
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 4 of 27


                             SUSAN BYRNE vs YALE UNIVERSITY
Confidential                   Ralph Howard Bloch on 02/28/2019

   1      did turn down people within its own deliberations.

   2             Q. Okay.        And when you served as chair of the

   3      Tenure and Appointments Committee for the Humanities,

   4      what was, generally speaking, your function?

   5             A. My function was -- at that time was to

   6     designate the principal reader and to -- at that time,

   7     to -- really to lead the discussion.                        That has now

   8     diverted to the -- the dean.                   There was always one

   9     dean who was a member of that committee and had a sort

 10      of auxiliary role in my time there.                       But now, the dean

 11      has taken over and really runs the meetings.

 12              Q. Currently?

 13              A. Currently.

 14              Q. Do you recall the years during which you

 15      served on the committee either as chair or a member?

 16              A. It started probably in my second or third

 17       year here.        I would say 2000 and then running through

 18      -- I was chair -- it probably ran through 2007 when I

 19      became chair of the humanities program, which is a new

 20      program.        And you can't both be a departmental chair

 21      and serve on that committee.

 22              Q. So you became chair of the humanities

 23      division in around 2007?

 24              A. No.      The humanities program.

 25              Q. Okay.


www.huseby.corn                   Huseby, Inc. Regional Centers                     800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 12
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 5 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1            Q. That is okay.            We are just making sure the

   2     record is clear.

   3            A. Yes.

   4            Q. And is the tenure standard as stated here on

   5     pages 31 and 32 the tenure standard with which you

   6     were familiar in your time at Yale?

   7            A. Yes.

   8            Q. And can you identify for us in your own words

   9     how you characterized the tenure standard?                        There are

 10      a lot of words here, but how do you conceive of the

 11      tenure standard at Yale?

 12             A. Well, the standard in terms of scholarship,

 13      the teaching has to be excellent.                    Service has to be

 14      there, but it is not a vital criterion.                       But the

 15      scholarship has to distinguish the faculty member as

 16      one of not only the leaders in his or her field, but

 17      someone who has made an original and significant

 18      contribution to that field and whose work also appeals

 19      to scholars outside of a narrow field.

 20                   Yale is a very lean and mean place, and

 21      each -- that is to say the departments are small.                            And

 22      each        each appointment has a transformative effect

 23      upon        each tenured appointment has a transformative

 24      effect upon a department.                That is to say if you have

 25      a department of five or six, that person is 15 or 20


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC New York — Houston — San Francisco    Page 17
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 6 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1      every note in full, but in reading the body of the

   2      work, I read the notes as needed.

   3             Q. Did you make any notes as you were reading

   4      her books?

   5             A. Yes, I did.

   6                  (Bloch Exhibit No. 1 marked for

   7      identification.)

   8      BY MS. CHAVEY:

   9             Q. We have marked this as Bloch Exhibit 1.

 10       Professor Bloch, is this one-page document a

 11       representation of the notes you took?

 12              A. It is not a representation.                     It is a

 13       reproduction.

 14              Q. It is actually the notes.                    Okay.      Perfect.

 15                   The handwriting is legible in spots and

 16       illegible in other spots.

 17              A. Uh-huh.         Is -- that is not a question?

 18              Q. No.       I am giving you a chance just to look

 19       through it.

 20              A. Oh, yeah, yeah.

 21              Q. Would you read to us what you have written

 22       here so we have it for the record?

 23              A. Okay.        Beginning at the top, you know, the

 24       method is philological and historical close readings

 25       followed by full contextualization.                       And then I had


www,huseby.cora                   Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 23
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 7 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1     marked here -- that's probably a copy of what she

   2     claims to be her method.                I wrote down, "Not so, but

   3     more thematic."           I didn't really feel that the -- the

   4     actual book lived up to the statement of its

   5     conceptual premises, being philological and

   6     historical.         Okay.

   7             Q. Then on the left side, it looks like it says

   8     "DQ"?

   9             A. Most Italiano -- yeah, so the most is the

 10      custom, the Italian custom, the customs of                             she

 11      mentions the "Customs of Italy", the "Customs of

 12      France" and the "Customs of Spain".                      These were

 13      customary law books that are merely compilations of

 14      practice, which -- not theoretical law discussions,

 15      but rather what are known as custumals, what has been

 16      done traditionally as setting the criteria by which

 17      someone is -- is judged, rather than any sort of

 18      theoretical statutory statement of the law.

 19              Q. So would that be the rules of practice of

 20      law?

 21              A. Yes, not of law, but actually of what is

 22      done.      Oh, there's procedure is in there, too, yeah.

 23      And the criteria sometimes are there, but not -- not

 24      ones you want to hear about.                  They are mostly trial by

 25      ordeal.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 24
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 8 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             Q. Let me -- let me just take a step back.

   2                  Did you make the notes that are represented

   3      on Exhibit 1 while you were reading

   4             A. Yes.

   5             Q. -- the Law and History in Cervantes book?

   6             A. Yes, I did.

   7             Q. And what were you indicating there as you

   8      were noting the --

   9             A. Well, in some

 10              Q. Just a second -- the law customs of Italy,

 11       France and Spain?

 12              A. What was I noting?

 13              Q. Yes, what -- what were you indicating here as

 14       you were writing this note?

 15              A. That -- that I was interested in the -- in

 16      the -- sort of the mention of the -- the -- the

 17      Pan-European scope, though I didn't think that the --

 18      the actual book itself responded to those, nor -- nor

 19      did it really need to.                It -- it mostly concentrated

 20      on the -- on Spain, you know.

 21              Q. Okay.        So the next line I cannot read.

 22              A. "Biographical connections of Cervantes to the

 23      law."      Yeah, so this I felt was fine.                    It is not new

 24      material.        It is not a discovery of anything that is

 25      unknown, but Cervantes had several scrapes with the


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 25
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 9 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1      law.    He actually went to prison at one point.                          And so
   2      we find out by way of introduction, you know, what his

   3      connections to the actual law biographically was.

   4             Q. Okay.       And the next line?

   5             A. "The convergence" -- "convergence of the

   6      legal and the historical" and here -- gosh, got me.

   7             Q. Okay.

   8             A. I don't remember.              It would have jogged my

   9      memory then, but it doesn't anymore.

 10              Q. And what does that mean, "convergence of the

 11      legal and historical"?

 12              A. Well, it -- it meant that she was undertaking

 13      to give some kind of account of how -- of the

 14      difference between legal records, legal accounts,

 15      whether it is, you know, accounts actually of trials,

 16      and historical records, which would be in the form of

 17      chronicles or annals or some -- some form of writing

 18      that we class today as                  as history.

 19              Q. The next line?

 20              A. "Usage and custom versus state imposed Roman

 21      statute."        This is a period in which, you know, the

 22      Roman law is coming back into practice as the -- the

 23      state itself becomes more powerful and more

 24      centralized versus usage or custom, which tends to be

 25      local.      There can be local custom in -- in much


www.huseby.com                   Huseby, Inc. Regional Centers                     800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 26
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 10 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1      smaller areas that -- that still have the force of

   2      law, but when there is no king to impose the -- what

   3      you think of as -- as the law of the land, one -- one

   4      -- one has recourse to these local customs.

   5            Q. Let me see -- let me ask you something

   6      different.       I am just going to ask you to literally

   7      read what is on the page and then I will --

   8            A. Okay.

   9            Q. -- go back and ask you about various pieces

 10       of it.

 11             A. I don't want to give you a lesson in law.

 12             Q. It is very interesting.

 13             A. I took note that there was really no

 14       discussion in her book, and I thought this was a great

 15       lack of procedure, proof, either the criteria of proof

 16       or the techniques of proof, you know, which might

 17       involve testimony.           And the whole question of who can

 18       testify is a very interesting one in the period.

 19       There is no attention to the teaching of law really,

 20       or maybe -- maybe a little attention to the teaching

 21       of law, or "teaching of a little," I wrote.

 22                   There was no -- oh, no discussion of

 23       jurisdiction, which is an incredibly important issue

 24       in the feudal law, whether the -- the local lord or

 25       the over lord or the king has jurisdiction.                        And


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 27
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 11 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1      especially, there -- there was really no discussion of

   2      whether law was ecclesiastical or lay.                      That is what

   3      that note says here.             That is one of the key

   4      questions, whether we are dealing with canon law or

   5      local secular law.            And there was no discussion of the

   6      relationship of dueling to procedure there, yeah.

   7             Q. So starting with the next line, just read the

   8      words on the page and then we will come back.

   9             A. "Giovio's histories" -- I believe it's

 10       translated by Baeza, B-A-E-Z-A.                  That was -- you know,

 11       it seemed to me -- I wasn't really familiar with

 12       either, but these -- this is -- seemed to be a law

 13       book that was important for Cervantes' time.

 14              Q. Okay.       The next line.

 15              A. "Don Quixote shows keen historical

 16       consciousness."

 17              Q. Okay.       The next line?

 18              A. "Visigothic custom as in the Fuera Juego."

 19              Q. How do you spell that?

 20              A. I think it is J-U-I-G-0.                 J-U-I-G-0 (sic).

 21       And the next one is the Siete Partidas, which is --

 22       was a Castilian statutory code.                  That is the big law

 23       book of the -- of the Spanish Middle Ages, the Siete

 24       Partidas.       And then I made a note, "see page 50 to

 25       51".


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 28
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 12 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             Q. Do you know -- well, I am come back to that.

   2                  Then what does the next line say?

   3             A. "Breaking or keeping of the laws."                        For

   4      example, the law of mills, the transport of prisoners

   5      or galley slaves.            That is one of the key episodes in

   6      Don Quixote.         Legal insanity, since you have -- Don

   7      Quixote was insane, but it only becomes a legal

   8      question late in the book when                      when Cervantes has

   9      to end it.

 10                  Barratry or corruption in the law.                       And that

 11       means --

 12              Q. The next line?

 13              A. "Cervantes" -- C was the abbreviation for

 14       Cervantes -- "ironic intent."                   In other words, how

 15       serious is he about any of this since everything is a

 16       joke in Cervantes.

 17              Q. And then what does it say in the left margin,

 18       word counts --

 19              A. "Word counts and arbitrary inventories."                           I

 20       thought that there was much too much emphasis on sort

 21       of, you know, counting words without -- without

 22       explaining what the significance of -- of such word

 23       counts was.

 24              Q. Okay.       Then the next line looks like it

 25       starts with asterisk and a DQ?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 29
      Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 13 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             A. Asterisk, "Don Quixote is a legal red

   2     herring."        And "The cover," -- this must have been a

   3     citation from her, "the cover for an incisive legal

   4     gloss."

   5             Q. And then you have three question marks.                          What

   6     does that mean?

   7             A. I just -- I didn't know what she meant by

   8     that.      It seemed like an intriguing idea.                      It was --if

   9     it is true, it would have been a significant

 10      contribution, but it was never demonstrated in the

 11      book, so --

 12              Q. What does the next line say?

 13              A. "Primer quality," having to do with history,

 14      and I listed some pages.                I thought that much of the

 15      book was just an explanation on -- on the level of a

 16      primer of -- of -- of the historical context, the kind

 17      of thing you might read in an undergraduate paper, but

 18      not in a work of top scholarship.

 19              Q. What does the next line say?

 20              A. "Gems which beg elaboration."                    Page 123.        I

 21      thought there were some, you know, things thrown out

 22      there that were very intriguing but needed to be

 23      elaborated or -- or proven, such as that -- one of the

 24      most that Don Quixote was a new genre, which was

 25      stated on page 142.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 30
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 14 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             Q. What does the next line say?

   2             A. "Overcites two language sources."

   3                  THE COURT REPORTER:              Over what?

   4                  THE WITNESS:          Overcites, C-I-T-E-S, means too

   5      many citations from only two sources, which -- the

   6      book did not have a kind of broadness of scope, but

   7      seemed like it had used a couple of documents or

   8      sources, had relied too much on two -- only two

   9      documents as sources.

 10       BY MS. CHAVEY:

 11              Q. What does the next line say?

 12              A. "What is the relationship of Don Quixote to

 13       legal writing?"           That was a question that I had

 14       throughout in reading the book.

 15              Q. And then you note --

 16              A. Then I wrote --

 17              Q. Just a second.             Then you note page 143.                And

 18       what do you say after that?

 19              A. "Makes fictional...very real juridical and

 20       historical text."            That must be some note to myself

 21       about the way that Cervantes fictionalized these

 22       historical texts.

 23              Q. Texts?

 24              A. Texts, T-E-X-T-S, yes.

 25              Q. What does the next line say?


www.huseby.com                   Huseby, Inc. Regional Centers                     800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco     Page 31
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 15 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             A. Page 146, Don Quixote, "DQ is a" -- this is a

   2      quotation -- "personification of fears of the mos

   3      gallicus"          M-O-S      G-A-L-L-I-C-U-S -- "an ahistorical

   4      misapplication of Roman statutes (sic)" -- instead of

   5      statutes.       It must be in her -- a misprint in the

   6      book. -- "in a contemporary setting."

   7                   And it looks like S-P -- the

   8      personification -- oh, Sancho Panza.                      SP, that's Don

   9      Quixote's --

 10                    THE REPORTER:          What's it say?           What cho?

 11                    THE WITNESS:         "SP," it must be Sancho,

 12       S-A-N-C-H-O, Panza, P-A-N-Z-A, "is a personification

 13       of usage and custom based on the Fuera Juego with its

 14       judgments based on past deeds brought to bear on

 15       contemporary circumstances, the mos italicus."

 16       BY MS. CHAVEY:

 17              Q. That word M-O-S, that means customs?

 18              A. Yes, customs.           Yeah, customs or ways, yes.

 19              Q. Then towards the bottom of the page, it looks

 20       like

 21              A. Oh.

 22              Q. -- you have the word "letters" and then a

 23       number of names that follow?

 24              A. Yes.       I listed the -- the names of the letter

 25       writers, and I put checkmarks by the letters which


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 32
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 16 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1      were negative just to try and do some kind of tally.

   2      And in these letters, you rarely find negative

   3      comments.      And I was struck by the relative percentage

   4      of letters that one could consider to be negative or

   5      full of reservations versus the -- the positive ones.

   6            Q. So it looks to me like there is a check by

   7      every person's name, but you tell me.                     Is that -- do

   8      you see that as well?

   9            A. Yeah, that is funny, yeah.                  No, it must have

 10       just meant I checked them off as I read them.

 11             Q. Okay.

 12             A. I'm sorry.          I just -- there are not notes

 13       about anything negative.              Strike that from the record,

 14       Your Honor.       There -- as I read them, I must have

 15       checked them off.

 16             Q. Okay.       So in looking at your notes, are you

 17       reminded that you did, in fact, read all of the

 18       external records?

 19             A. Yes.       Yes, I did.

 20             Q. And you also read the Cervantes book?

 21             A. Yes.

 22             Q. And you said the Ficino book

 23             A. The Finico book, yes.

 24             Q. -- you read through it, but it doesn't look

 25       like you have any -- just a second.                    Let me go off the


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 33
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 17 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1      through these?          It is two and a half pages.                  You can

   2      just glance through it or read it as carefully as you

   3      need to.       And I am going to ask you if you recall the

   4      meeting that is summarized on this -- this document.

   5                  Do you remember the meeting on February 3rd

   6      that is depicted here?

   7             A. Yes.

   8             Q. And generally speaking, do these notes in

   9      Exhibit 78 reflect what you recall happening at the

 10       meeting?

 11              A. Uh-huh.

 12              Q. They do?

 13              A. Yes.       I am sorry.

 14              Q. No, that is okay.

 15                  I would ask you to look at page 2.                      The first

 16       full paragraph says -- it refers to the Law and

 17       History book and says, "One member found the book to

 18       be 'almost unrecognizable,'" and then it goes on from

 19       there.

 20              A. That is me.

 21              Q. Was that you?

 22              A. Yes.

 23              Q. Okay.       And does this paragraph capture the

 24       views that you expressed about the Law and History

 25       book at that meeting?


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 36
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 18 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1            A. Yes.

   2            Q. Would you like to elaborate?

   3            A. Well, just -- I guess I must have said in the

   4      meeting, although it is not in my notes, this -- a

   5      well-done school exercise with no sophisticated

   6      articulation of the relationship between customary law

   7      and Cervantes' novel.

   8                 I guess what -- that was me and elaborating,

   9      say the book struck me as marginally competent, but

 10       that is not enough for a tenure at Yale.                        But it

 11       just -- it did not engage with the rather large body

 12       of work on literature and law.                  This is a whole

 13       this is a whole productive field of literary study.

 14       And there have been many, many books about the general

 15       relationship between literature and law.                        In almost

 16       every subfield there are numerous books on the topic.

 17                  There has been a book by even another member

 18       of the Spanish and Portuguese department on the topic.

 19       The book did not engage that large dialogue.                          I felt

 20       had it, it might have outlined a field of inquiry that

 21       would have been much more meaningful for the treatment

 22       of the topic, which is a good -- a good topic.

 23              Q. Who was the member of the Spanish and

 24       Portuguese department who had written on that topic

 25       before?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 37
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 19 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             A. Roberto Gonzalez Echevarria.

   2             Q. And had you read his book?

   3             A. Yeah, I read in it.               I have not read the

   4      whole thing.

   5             Q. Okay.       Let's look at the next paragraph on

   6      page 2 of Exhibit 1.

   7             A. Uh-huh.

   8             Q. And there is a statement that, "A committee

   9      member was surprised to see," and then it goes on from

 10       there.      Was that also a reference to you?

 11              A. No.

 12              Q. And then in the next paragraph, there is a

 13       comment on the Ficino in Spain book and refers to the

 14       views of the same committee member.

 15                  Do you remember who that was?

 16              A. No.      No.     It might have been Mazzotta.                  I

 17       don't remember who it was, but this was also my view

 18       of the Ficino book.             It is a compilation.

 19              Q. Now, if you go down the page a few more

 20       paragraphs, there is a one-sentence paragraph that

 21       says, "The committee also discussed the external

 22       letters but concluded that the set of letters do not

 23       shine and are not a high-ranking set of letters."

 24                  Do you see that?

 25              A. Yes.


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 38
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 20 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1             Q. Do you agree with that characterization of

   2      the external letters?

   3             A. Yes.       Yes, I do.

   4             Q. You read them all, I think we just discussed.

   5             A. Uh-huh.

   6             Q. Is that right?

   7             A. Yes.

   8             Q. And you seem to have a recollection that

   9      there were some negative letters among the group?

 10              A. Uh-huh.

 11              Q. And do you remember which letters those were?

 12       I have copies if you would like to look at them.

 13              A. Well, let's see.              Tony -- Tony Cascardi from

 14       -- from Berkeley.            Let's see.         I can --

 15              Q. Professor, why don't I give you a copy.

 16              A. I have a copy of the letters.

 17              Q. Okay.       What I'd like -- do you have notes on

 18       your copies?

 19              A. Well, I just have check marks.                      Some check

 20       marks in the margins.

 21              Q. Okay.

 22              A. Cascardi, you know, when he says -- you know,

 23       he goes through the motions of -- of saying what is

 24       good about the Cervantes' book.                    Do you want me to go

 25       through this?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 39
      Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 21 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1     the rhetoric of such letters -- he probably sees, you

   2      know, hundreds of such letters every year.                         He knows

   3     that to say you have to really believe in the

   4     deficiencies of a work to put into writing something

   5     like he has.

   6             Q. So when you refer to the rhetoric of such

   7     letters, what do you mean?

   8             A. There -- they tend to be highly laudatory

   9     because the people writing them tend to suppress their

 10      reservations and -- and I would say tilt them to the

 11      positive side in order to not harm someone who is in

 12      that position of coming up for tenure.

 13              Q. And on what do you base that observation?

 14              A. On my having read these letters over the

 15      years, both at the departmental level, having read

 16      them at every university that I have been with tenure

 17      at the departmental level, and having read so many

 18      letters at the level of the tenure committee.

 19                  I would say that if I had seen 40 -- 40

 20      cases, say all told as chair of the humanities

 21      appointments committee, and each one involved at least

 22      eight letters, what is that -- that's -- is that 320

 23      letters?

 24              Q. 320.

 25             A. Yeah.        This would fall in the category of


www.liuseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 42
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 22 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02128/2019

   1      maybe 10 of those.            So this --

   2              Q. Of the worst?

   3              A. Yeah.      I mean, people do not express such

   4      reservations about a book which is the key piece of

   5      evidence for someone's tenure.                  This really is in the

   6      context of those letters.               I mean, someone from the

   7      outside reading this could say, well, you know, it

   8      feels sort lukewarm.             But putting something like these

   9      reservations in writing is unusual.

 10               Q. Did the letter from Dean Cascardi have an

 11       influence of your evaluation of Sue Byrne's tenure

 12       case?

 13             A. No.

 14               Q. Explain that, please.

 15             A. I feel that he is not making the decision

 16       about tenure at Yale.             It is -- it's the Yale faculty

 17       that is making such a decision.                  And I took it into

 18       account.      I was interested to see that some of the

 19       things that he observed in the book were things that

 20       had also observed.           But people have to make their own

 21       decision, so I won't say it swayed me.                      I read the

 22       letters after I read the book in order not to be

 23       swayed by someone of such authority as Tony Cascardi.

 24             Q. Okay.        Were there other external letters that

 25       you found to be negative on Sue Byrne's tenure case?


www.huseby.com                   Huseby, Inc. Regional Centers                    800-333-2082
          Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 43
      Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 23 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1     other issues.          And that sort of methodological

   2     approach is no longer viable.

   3                   And then -- then there was a comparison with

   4     the other studies -- other people with whom the letter

   5     writers were asked to compare.

   6             Q. So you are looking at the last paragraph?

   7             A. Yeah, that must be the last paragraph.

   8             Q. Just a second.            You are looking at the last

   9     paragraph --

 10              A. Right.

 11              Q. -- of the fifth page --

 12              A.   Right.

 13              Q.       of Professor Folger's letter?

 14              A. Yes.

 15              Q. And what did you note in his comparison of

 16      Professor Byrne to these other people?

 17              A. Well, he says -- he says, "I think however

 18      that leading scholars are characterized by original

 19      approaches and a reach beyond their area of

 20      specialization in terms of time period and

 21      disciplines.          This is what distinguishes the work of

 22      scholars like Barbard Fuchs, Laura Bass and Elizabeth

 23      Wright."

 24                   And then he goes on to talk about their work

 25      in comparison.           And he ends the letter by saying, "I


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 52
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 24 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1      expect" -- this is the last paragraph, last page --

   2      "from leading Golden Age Scholars a broad perspective

   3      on Spanish literature and culture that takes into

   4      account Spain's role as hegemonic European power and

   5      colonial metropolis, and work that inspires scholars

   6      outside their specialization.                 That requirement for

   7      this reach is a sound theoretical basis and a

   8      transdisciplinary scope.              Professor Byrne certainly is

   9      a productive scholar.             I can see a growing level of

 10       sophistication and erudition, but her unchanging

 11       adherence to a well-established but seriously limited

 12       scholarly paradigm will not place her among the

 13       leading scholars in the general field of Spanish

 14       literary studies."

 15                  And that's           that, you know -- as a kind of

 16       final sentence, it is as damning as one can find in

 17       any.    It is another letter that would fall in the

 18       bottom percentile of such letters.

 19              Q. Of letters that you have seen?

 20              A. Yes.

 21              Q. Okay.      And so when you were meeting on

 22       February 3rd with the subcommittee --

 23              A. Uh-huh.

 24              Q. -- and this is referenced in Plaintiff's

 25       Exhibit 78.


www.huseby.com                    Huseby, Inc. Regional Centers                  800-333-2082
           Charlotte — Atlanta — Washington, DC — New York Houston — San Francisco    Page 53
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 25 of 27


                            SUSAN BYRNE vs YALE UNIVERSITY
Confidential                  Ralph Howard Bloch on 02/28/2019

   1              A. Yes, I have it here, yes.

   2              Q. Do you recall that there was, in fact, a

   3      discussion of the external letters?

   4              A. Yes.

   5              Q. And was the discussion focused on all of the

   6      external letters or only certain ones?

   7              A. I think we went through all the letters,

   8      yeah.

   9              Q. And --

 10               A. It would be unusual not to, and that would

 11       have been remarked at the time.

 12               Q. Okay.      And then if you turn to the last page

 13       of Exhibit 78.

 14               A. Uh-huh.

 15               Q. The first full paragraph says, "Valis,

 16       Mazzotta and Bloch did not find her tenurable."

 17               A. Uh-huh.

 18               Q. Do you see that?

 19               A. Uh-huh.

 20               Q. Yes?

 21               A. Yes.

 22               Q. And is that true?

 23               A. Yes.

 24               Q. And why did you not -- speaking for yourself,

 25       why did you not find Sue Byrne tenurable?


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco    Page 54
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 26 of 27


                           SUSAN BYRNE vs YALE UNIVERSITY
Confidential                 Ralph Howard Bloch on 02/28/2019

   1            A. I felt that her scholarly work was not of the

   2      level that one expects from a tenured faculty member

   3      at Yale.

   4            Q. And did you              do you agree that your view in

   5      terms of tenurability was shared by Professors Valis

   6      and Mazzotta?

   7            A. Yes.

   8            Q. And do you remember what Professor Jackson's

   9      view was?

 10             A. Well, yeah, he said all of these reservations

 11       are valid that have been expressed by the -- the

 12       committee members and the external evaluators, but he

 13       supported her promotion to tenure.

 14             Q. Did he explain why?

 15             A. Well, he thought that she -- he admired her

 16       projects, but not their execution, which he couldn't

 17       defend on intellectual grounds.                  He admired her

 18       productivity which exceeded that of two of the

 19       comparison candidates.             That is right.          You know,

 20       someone like Elizabeth Wright, whose work I have read

 21       as well, you know, has probably written only two books

 22       and not three, but they are significant books.

 23                  One is -- one is -- you know, one is a

 24       completely original book.               It is an examination of

 25       race in Cervantes and in the Golden Age, both in -- in


www.huseby.com                   Huseby, Inc. Regional Centers                   800-333-2082
          Charlotte — Atlanta — Washington, DC New York — Houston -- San Francisco    Page 55
       Case 3:17-cv-01104-VLB Document 70-20 Filed 04/01/19 Page 27 of 27


                             SUSAN BYRNE vs YALE UNIVERSITY
Confidential                   Ralph Howard Bloch on 02/28/2019

   1                                CERTIFICATE

   2             I hereby certify that I am a Notary Public, in

   3      and for the State of Connecticut, duly commissioned

   4      and qualified to administer oaths.

   5             I further certify that the deponent named in the

   6      foregoing deposition was by me duly sworn and

   7      thereupon testified as appears in the foregoing

   8      deposition; that said deposition was taken by me

   9      stenographically in the presence of counsel and

  10      reduced to typewriting under my direction, and the

  11      foregoing is a true and accurate transcript of the

 12       testimony.

 13              I further certify that I am neither of counsel

 14       nor related to either of the parties to said suit, nor

 15       of either counsel in said suit, nor am I interested in

 16       the outcome of said cause.

 17              Witness my hand and seal as Notary Public the 5th

 18       day of March, 2019.

 19

 20
          j1414
 21

 22       Notary Public

 23       My Commission Expires:

 24       November 30, 2022

 25


www.huseby.com                    Huseby, Inc. Regional Centers                    800-333-2082
           Charlotte — Atlanta — Washington, DC — New York — Houston — San Francisco   Page 115
